DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US PG-Pub No.: 2010/0156860 A1, hereinafter, “Yamamoto”).
claim 1, Yamamoto discloses a display substrate (see Yamamoto, FIG. 3), comprising:
a base substrate (201, FIG. 3);
a thin film transistor (22, FIG. 3 and ¶ [0122]) for driving image display comprising an active layer (225, ¶ [0081]); and
a first light shielding layer (auxiliary line, FIG. 3; since the auxiliary line is made of aluminum, it is also a light shielding layer, ¶ [0174]) on the base substrate (201) and in an inter-subpixel region between two adjacent subpixel regions (regions with 206, FIG. 3);
wherein a projection of the first light shielding layer (auxiliary line) on the base substrate (201) at least partially covers a projection of the inter-subpixel region between two adjacent subpixel regions (region with 206) on the base substrate (201); and
the projection of the first light shielding layer (auxiliary line) on the base substrate (201) is outside a projection of the active layer (225) on the base substrate (201, FIG. 3).

Claims 1-4, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omoto (US PG-Pub No.: 2012/0176045 A1, hereinafter, “Omoto”).
Regarding claim 1, Omoto discloses a display substrate (see Omoto, FIG. 11), comprising:
a base substrate (71, FIG. 11);
a thin film transistor (22, ¶ [0053]) for driving image display comprising an active layer (222, ¶ [0110]); and

wherein a projection of the first light shielding layer (331) on the base substrate (71) at least partially covers a projection of the inter-subpixel region (regions for 76) between two adjacent subpixel regions (regions for 21) on the base substrate (71); and
the projection of the first light shielding layer (331) on the base substrate (71) is outside a projection of the active layer (222) on the base substrate (71, FIG. 11).

Regarding claim 2, Omoto discloses the display substrate of claim 1, further comprising: a first insulating layer (73, ¶ [0110]) on a side of the first light shielding layer (331) distal to the base substrate (71); a first data line (332, ¶ [0111]) in the inter-subpixel region (regions for 76) between two adjacent subpixel regions (regions for 21) and on a side of the first insulating layer (73) distal to the first light shielding layer (331); and a first via (via for 332, FIG. 11) extending through the first insulating layer (73); wherein the first light shielding layer (331) is electrically connected to the first data line (332) through the first via (via for 332, FIG. 11).

Regarding claim 3, Omoto discloses the display substrate of claim 1, wherein the thin film transistor comprises a gate electrode (221, ¶ [0109]) in a same layer as the first light shielding layer (331, FIG. 11).

claim 4, Omoto discloses the display substrate of claim 1, further comprising a second light shielding layer (77 made of metal, ¶ [0143]); wherein a projection of the second light shielding layer (77) on the base substrate (71) substantially covers a projection of the active layer (222) on the base substrate (71, FIG. 11).

Regarding claim 6, Omoto discloses the display substrate of claim 2, further comprising a second insulating layer (72, ¶ [0110]) between the first insulating layer (73) and the base substrate (71); wherein the first via (via for 332) extends through the first insulating layer (73) and the second insulating layer (72, FIG. 11).

Regarding claim 12, Omoto discloses the display substrate of claim 1, further comprising: a passivation layer (73, FIG. 11) on a side of the first light shielding layer (331) distal to the base substrate (71); and a color filter layer (74, ¶ [0110]) on a side of the passivation layer (73) distal to the first light shielding layer (331); wherein the color filter layer (74) comprises a plurality of color filter blocks (FIG. 11 shows one sub-pixel with one color filter block 74; since there are a plurality of sub-pixels as shown in FIG. 1, there are a plurality of 74); a region between adjacent color filter blocks of the plurality of color filter blocks (74) is in the inter-subpixel region (regions for 76) between two adjacent subpixel regions (regions for 21 since 74 overlaps 21, FIG. 11); and the projection of the first light shielding layer (331) on the base substrate (71) at least partially covers a projection of the region between adjacent color filter blocks of the plurality of color filter blocks (regions for 76) on the base substrate (71, FIG. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Omoto (US PG-Pub No.: 2012/0176045 A1, hereinafter, “Omoto”), as applied to claim 1 above.
Regarding claim 7, Omoto discloses the display substrate of claim 1, further comprising a third layer (242, FIG. 11) in the inter-subpixel region (regions for 76) between two adjacent subpixel regions (regions for 21), the third layer (242) and the first light shielding layer (331) in different layers (FIG. 11); wherein a projection of the third layer (242) on the substrate at least partially covers the projection of the inter-subpixel region (regions for 76) between two adjacent subpixel regions (regions for 21) on the base substrate (71); and the projection of the third layer (242) on the base substrate (71) is outside the projection of the active layer (222) on the base substrate (71, FIGs. 10-11).
Omoto fails to explicitly disclose that the third layer (242) is a third light shielding layer.
However, Omoto discloses that both 241 and 242 are capacitor electrodes (¶ [0110]) and 241 is made of Mo (¶ [0131]).
prima facie obviousness determination. See MPEP § 2144.07. Accordingly, the third layer 242 is a third light shielding layer.

Regarding claim 11, Omoto disclose the display substrate of claim 7, wherein combined projections of the first light shielding layer (331) and the third light shielding layer (242) on the base substrate (71) substantially cover the projection of the inter-subpixel region (regions for 76) between two adjacent subpixel regions (regions for 21) on the base substrate (71, FIG. 11; FIG. 11 shows one sub-pixel, the other pixels are similar).

Regarding claim 13, Omoto discloses the display substrate of claim 12, further comprising: a third layer (242, FIG. 11) in the inter-subpixel region (regions for 76) between two adjacent subpixel regions (regions for 21), the third layer (242) and the first light shielding layer (331) in different layers (FIG. 11); wherein a projection of the third layer (242) on the base substrate (71) at least partially covers the projection of the region between adjacent color filter blocks of the plurality of color filter blocks (regions for 76 since the color filter block 74 overlaps 21) on the base substrate (71); and the projection of the third layer (242) on the base substrate (71) is outside the projection of the active layer (222) on the base substrate (71, FIGs. 10-11).

However, Omoto discloses that both 241 and 242 are capacitor electrodes (¶ [0110]) and 241 is made of Mo (¶ [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the third layer 242 with Mo, since the selection of a known material (Mo) based on its suitability for its intended use (to form capacitor electrode 242) supports a prima facie obviousness determination. See MPEP § 2144.07. Accordingly, the third layer 242 is a third light shielding layer.

Regarding claim 16, Omoto discloses the display substrate of claim 13, wherein combined projections of the first light shielding layer (331) and the third light shielding layer (242) on the base substrate (71) substantially cover the projection of the region between adjacent color filter blocks of the plurality of color filter blocks (regions for 76 since the color filter block 74 overlaps 21) on the base substrate (71, FIG. 11; FIG. 11 shows one sub-pixel, the other pixels are similar).

Claims 8-10, 14-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Omoto (US PG-Pub No.: 2012/0176045 A1, hereinafter, “Omoto”), as applied to claims 7 and 13 above, and further in view of Nam et al. (US PG-Pub No.: 2017/0186831 A1, hereinafter, “Nam”).
Regarding claim 8, Omoto discloses the display substrate of claim 7, further comprising a first data line (332, ¶ [0111]) in the inter-subpixel region (regions for 76) 
Omoto is silent regarding a second data line in the inter-subpixel region between two adjacent subpixel regions, the second data line and the first data line in a same layer; wherein the third light shielding layer is electrically connected to the second data line.
However, Nam discloses a display substrate (see Nam, FIG. 1) comprising a data line (166+164, ¶ [0038]) in an inter-subpixel region (regions for 138, FIG. 1) between two adjacent subpixel regions (regions for 130; only one sub-pixel is shown in FIG. 1); wherein a light shielding layer (162 made of Cu also functional as an auxiliary electrode, ¶ [0047]) inside a base substrate (101, FIG. 11) is electrically connected to the data line (166+164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an auxiliary electrode inside Omoto’s 71, the auxiliary electrode being a third light shielding layer, and to form a second data line in the inter-subpixel region between two adjacent subpixel regions, wherein the third light shielding layer is electrically connected to the second data line to electrically connected with pixel’s top electrode, as taught by Nam, in order to transfer data out of the device. Accordingly, the second data line and the first data line are in a same layer, since the third light shielding layer (the auxiliary electrode) inside 71 and the second data line is electrically connected with both the pixel’s top electrode and the third light shielding layer inside 71.

claim 9, Omoto in view of Nam discloses the display substrate of claim 8, further comprising a first insulating layer (73; Omoto, ¶ [0110]) between the first data line (332) and the first light shielding layer (331); a first via (via for 332) extending through the first insulating layer (73); a second insulating layer (72; Omoto, ¶ [0110]) between the first insulating layer (73) and the third light shielding layer (inside 71, see statement above regarding claim 8); and a second via (via for the second data line, see statement above regarding claim 8) extending through the first insulating layer (73) and the second insulating layer (72); wherein the first light shielding layer (331) is electrically connected to the first data line (332) through the first via (via for 332); and the third light shielding layer (inside 71) is electrically connected to the second data line through the second via (statement above regarding claim 8 and FIG. 11).

Regarding claim 10, Omoto discloses the display substrate of claim 7.
Omoto is silent regarding that projections of the first light shielding layer and the third light shielding layer on the base substrate partially overlap with each other.
However, Nam discloses a display substrate (see Nam, FIG. 1) comprising a light shielding layer (162 made of Cu also functional as an auxiliary electrode, ¶ [0047]) inside a base substrate (101, FIG. 1), wherein projections of the light shielding layer (162) and a data line (174, ¶ [0029]) on the base substrate (101) partially overlap with each other (FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a third light shield layer functional as an auxiliary electrode inside the base substrate, wherein projections of the third light Note: in order to meet this claim limitation, the third light shielding layer in claim 7 is also the auxiliary electrode layer, not Omoto’s 242. 

Regarding claim 14, Omoto discloses the display substrate of claim 13, further comprising a first data line (332, ¶ [0111]) in the inter-subpixel region (regions for 76) between two adjacent subpixel regions (regions for 21); wherein the first light shielding layer (331) is electrically connected to the first data line (332, FIG. 11).
Omoto is silent regarding a second data line in the inter-subpixel region between two adjacent subpixel regions, the second data line and the first data line in a same layer; wherein the third light shielding layer is electrically connected to the second data line.
However, Nam discloses a display substrate (see Nam, FIG. 1) comprising a data line (166+164, ¶ [0038]) in an inter-subpixel region (regions for 138, FIG. 1) between two adjacent subpixel regions (regions for 130; only one sub-pixel is shown in FIG. 1); wherein a light shielding layer (162 made of Cu also functional as an auxiliary electrode, ¶ [0047]) inside a base substrate (101) is electrically connected to the data line (166+164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an auxiliary electrode inside Omoto’s 71, the auxiliary electrode being a third light shielding layer, and to form a second data line in the inter-subpixel region between two adjacent subpixel regions, 

Regarding claim 15, Omoto in view of Nam discloses the display substrate of claim 14, further comprising: a first insulating layer (73; Omoto, ¶ [0110]) between the first light shielding layer (331) and the first data line (332, FIG. 11); a first via (via for 332) extending through the first insulating layer (73); wherein the first light shielding layer (331) is electrically connected to the first data line (332) through the first via (via for 332).
Omoto is silent regarding a second insulating layer on a side of the third light shielding layer (inside 71, see statement above regarding claim 14) distal to the base substrate (71), the second insulating layer between the first light shielding layer (331) and the third light shielding layer (inside 71); the first insulating layer (73) on a side of the first light shielding layer (331) distal to the second insulating layer; a second via extending through the first insulating layer (73) and the second insulating layer; and the third light shielding layer (inside 71) is electrically connected to the second data line (Nam’s 166+164) through the second via.
However, Nam discloses an insulating layer (126, ¶ [0030]) between TFT (100, FIG. 1) and the base substrate (101). 


Regarding claim 17, Omoto discloses the display substrate of claim 13, wherein the thin film transistor (22) comprises a gate electrode (221, ¶ [0109]) in a same layer as the first light shielding layer (331, FIG. 11).
Omoto is silent regarding that the display substrate further comprises a second light shielding layer, a projection of the second light shielding layer on the base substrate (71) substantially covers a projection of the active layer (222) on the base substrate (71); and the third light shielding layer and the second light shielding layer are in a same layer.
However, Nam discloses a display substrate (see Nam, FIG. 1) comprising a second light shielding layer (102, ¶ [0028]), a projection of the second light shielding 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a second light shielding layer inside the base substrate, a projection of the second light shielding layer on the base substrate substantially covers a projection of the active layer on the base substrate; and an auxiliary electrode as a third light shielding layer inside the base substrate, and the third light shielding layer and the second light shielding layer are in a same layer, as taught by Nam, in order to form an auxiliary electrode and absorb or reflect light introduced from the outside, and therefore minimize the introduction of light to TFT (Nam, ¶ [0031]). Note: in order to meet this limitation, the third light shielding layer in claim 13 is the auxiliary electrode inside the base substrate 71, not 242.

Regarding claim 18, Omoto in view of Nam discloses the display substrate of claim 17.
Omoto is silent regarding that the thin film transistor (22) is a top-gate type thin film transistor; and the gate electrode is on a side of the active layer distal to the base substrate (71).
Nam, however, discloses that a thin film transistor (100) is a top-gate type thin film transistor (FIG. 1); and a gate electrode (106, ¶ [0032]) is on a side of the active layer (104) distal to the base substrate (101, FIG. 1).


Regarding claim 19, Omoto in view of Nam discloses the display substrate of claim 18, wherein the display substrate (Omoto, FIG. 11) is an organic light emitting diode display substrate (¶ [0001]); and the display substrate further comprises a plurality of organic light emitting diodes (21, ¶ [0051]), each of which on a side of a color filter block (74, ¶ [0110]) of the plurality of color filter blocks (FIG. 11 shows one sub-pixel and FIG. 1 shows a plurality of sub-pixels, therefore, a plurality of color filter blocks) distal to the base substrate (71).

Regarding claim 20, Omoto in view of Nam discloses the display substrate of claim 19, wherein the display substrate (Omoto, FIG. 11) is a bottom-emission type display substrate (¶ [0001]).

Regarding claim 21, Omoto in view of Nam discloses a display apparatus (Omoto, FIG. 11), comprising the display substrate of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIA L CROSS/Examiner, Art Unit 2892